Citation Nr: 0528598	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 50 
percent for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a shell fragment wound of the 
right thigh.

5.  Entitlement to service connection for residuals of 
fragment wounds of the back and buttocks.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating action of the Chicago, Illinois, 
Department of Veterans' Affairs (VA), Regional Office (RO).  

Four of the five issues developed for review by the Board 
will be addressed below.  Consideration of the claim for a 
higher rating for tinnitus will be deferred because of a VA 
stay on adjudication.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. Apr. 5, 2005) that 
reversed a decision by the Board that had concluded that no 
more than a single 10 percent rating could be awarded for 
tinnitus, whether perceived as bilateral or unilateral.  VA 
is seeking review of this decision by the Court and 
consequently has imposed a stay at the Board on adjudication 
of tinnitus claims affected by Smith.  The claims affected by 
the stay include those in which the claim for compensation 
for tinnitus was filed prior to June 13, 2003, and a rating 
greater than 10 percent is sought.  When the stay is lifted 
by the Department, the adjudication of the veteran's tinnitus 
claim will be undertaken.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by complaints of 
flashbacks and nightmares, with mild insomnia; rambling but 
coherent speech; goal oriented and logical thoughts; no 
delusions or hallucinations; no suicidal or homicidal 
ideation; intact associations; normal orientation; no memory 
impairment; and normal concentration.

2.  On VA audiological examination in November 2002, the 
average pure tone decibel (dB) loss was 70 in the right ear 
and 75 in the left ear, with speech discrimination of 64 
percent in the right ear and 56 percent in the left ear.

3.  Residuals of a fragment wound of the right thigh include 
a scar that is asymptomatic and some pain on palpation of the 
right lower extremity; the size of the scar and the cause of 
the pain are undetermined.

4.  The veteran has complained of back pain, but fragment 
wounds of the back or buttocks were not shown in service and 
no current disability underlying the pain has been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 3.321, 4.130, 
Diagnostic Code (DC) 9411 (2004).  

2.  The criteria for an evaluation in excess of 50 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R.§§ 3.159, 
3.321, 4.85, DC 6100, 4.86 (2004).

3.  A rating in excess of 10 percent for residuals of a 
fragment wound of the right thigh is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.655 
(2004).

4.  The veteran does not have residuals of a fragment wound 
of the back or buttocks that is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A.§§ 1110, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
This law requires that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The veteran was sent correspondence in September 2002 which 
informed him what evidence he needed to provide in order to 
establish entitlement to the requested benefits.  This letter 
also told him of the evidence and information that he needed 
to submit and what information and evidence VA would obtain 
in his behalf.  He was further told to submit any relevant 
evidence.  In addition, he was sent a statement of the case 
in April 2004 which included the laws and regulations which 
implemented the provisions of the VCAA.  Therefore, it is 
found that the veteran has been properly notified of the 
applicable notification and assistance rights.  VAOPGCPREC 8-
03 (where VCAA notice was provided on the question of service 
connection and service connection is granted, the filing of a 
timely notice of disagreement with the downstream issue of 
the level of disability rating does not require a second VCAA 
notice on the rating issue).  In this case, VCAA notice was 
provided in September 2002 as to the service connection 
claims raised by the veteran.  Given his appeal of original 
ratings, further VCAA notice is not required.  Id.  

As for the duty to assist, VA obtained all records mentioned 
by the claimant.  Additionally, an examination was conducted 
in November 2002.  Further examination on the fragment wound 
claims was sought, but the veteran failed to report for the 
examination.  It was noted that he was out of state at the 
time.  VA wrote to him in February 2004 and asked him to 
indicate when he would be available to have the examination 
rescheduled, but the veteran did not respond.  Consequently, 
the Board finds that no duty to notify or assist was unmet.

Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9411 (2004).

A global assessment of functioning (GAF) score assigned by 
clinicians of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 47 (4th ed., revised 1994) (Manual).  The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2004).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.  
The regulations also contain provisions with respect to 
"exceptional" patterns of impairment.  These provisions 
apply when the puretone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

A 10 percent disability evaluation is warranted for 
superficial scars which are painful upon examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. part 4, DC 7804 & Note 1 (2004).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2004).

According to 38 C.F.R. § 4.56(d) (2004), under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:  
(1) Slight disability of muscles.  (i) 
Type of injury. Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.  
(2) Moderate disability of muscles.  (i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint. 
Service department record or other 
evidence of in-service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles.  (i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
(4) Severe disability of muscles.  (i) 
Type of injury. Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2004).  

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

The provisions of 38 C.F.R. § 3.655 (2004) account for 
instances where VA examination is required in order to award 
the benefit sought.  It states the following:

a) General. When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate. Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms "examination'' and 
"reexamination'' include periods of 
hospital observation when required by VA.  

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

PTSD

The veteran was afforded a VA examination in November 2002.  
He complained of flashbacks and nightmares, as well as a 
tendency to socially isolate himself.  He also noted that he 
was hypervigilant, had depression and felt hopeless and 
helpless.  He stated that he drank and smoked marijuana.  The 
mental status examination noted that he had poor eye contact 
and a depressed mood with a restricted affect.  His thought 
processes were logical and goal-directed and he displayed no 
psychotic symptoms.  He described some suicidal ideation but 
with no plan; his concentration was normal.  The diagnosis 
included moderate to severe PTSD and he was assigned a GAF 
Score of 55 to 60.

The veteran was seen by VA on an outpatient basis between 
August 2002 and April 2004.  On August 21, 2002, he stated 
that his wife had left him and that his house had burned to 
the ground.  He noted that he was depressed, anxious, and had 
sleep problems, which he related to his service.  On November 
1, 2002, the mental status examination noted that he had no 
psychomotor abnormalities, his speech was normal, his 
thoughts were logical, his affect was full and his mood 
euthymic.  He had some anxiety but there were no delusions or 
hallucinations.  He was alert and oriented in three spheres.  
He displayed poor insight into his illness.  A GAF Score of 
50 was assigned.  He was seen again on April 22, 2004.  He 
stated that he was not receiving regular treatment.  He had 
no psychomotor abnormalities.  He speech was regular and 
coherent.  His thoughts were goal-directed and logical.  His 
mood and affect were mildly depressed and anxious.  He denied 
delusions and hallucinations and all other psychotic 
symptoms.  His associations were intact and he was alert and 
oriented in three spheres.  There was no indication of any 
memory impairment and he was able to sustain his focus and 
concentration.  The diagnosis was PTSD and a GAF Score of 50 
was assigned.  An April 2004 note showed a GAF Score of 62 
and it was felt that his PTSD was mild.  GAF scores from 55 
to 65 were assigned from March to July 2003.

After a careful of the evidence of record, it is found that 
an evaluation in excess of 30 percent for the veteran's PTSD 
is not warranted.  There is no indication that the veteran 
suffers from occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect (his affect was mildly anxious, but not 
flattened); circumstantial, circumlocutory, or stereotyped 
speech (his speech was regular in rate and rhythm, and was 
logical); panic attacks more than once a week (there was no 
suggestion in any of the records of panic attacks); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks) (he had some 
mild memory impairment); impaired judgment (his judgment was 
normal, but his insight into his drinking problem was mildly 
impaired); impaired abstract thinking (his thinking was goal-
directed and logical); disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Moreover, his GAF Score showed some 
degree of improvement.  It was noted to be 62 in April 2004, 
which suggests no more than mild to moderate symptoms.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, pages 46-47 (4th ed., Revised 
1994).  His representative has argued that repeated 
nightmares are tantamount to panic attacks, but no examiner 
has suggested such a thing.  Additionally, despite 
fluctuating GAF scores, examiners have commented that he is 
managing his symptoms reasonably well.  In February 2003, for 
instance, he was seen for an initial therapy session, and it 
was concluded that additional therapy was not necessary 
unless sought by the veteran.  All in all, his symptoms 
appear to be akin to those contemplated by the criteria for a 
30 percent rating, not for higher ratings.  Therefore, it is 
found that the 30 percent disability evaluation assigned 
adequately compensates the veteran for his current degree of 
disability.

It is not found that this case presents such an exceptional 
or unusual disability picture inasmuch as there has been no 
demonstration of such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

It is concluded that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 30 
percent for his PTSD.

Bilateral hearing loss

On the authorized audiological evaluation conducted by VA in 
November 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
80
85
85
LEFT
25
45
85
90
80

The average dB loss in the right ear was 70 and 75 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 64 percent in the right ear and of 56 in the left 
ear.

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 50 percent for the veteran's 
bilateral hearing loss is not warranted.  According to Table 
VI of 38 C.F.R. § 4.85, the numeric designation of hearing 
impairment is a Level VII in the right ear and a Level VIII 
in the left ear.  Because the veteran meets the criteria for 
an exceptional pattern of hearing loss for the right ear, the 
level VII for the right ear is increased to Level VIII.  
Table VII of 38 C.F.R. § 4.85 reveals that these levels of 
hearing impairment warrant the assignment of no more than a 
50 percent disability evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
not found that this case presents such an exceptional or 
unusual disability picture inasmuch as there has been no 
demonstration of such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is therefore concluded that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 50 percent for bilateral hearing 
loss.

Fragment wound, right thigh

The veteran was examined by VA in November 2002.  He 
complained of pain and numbness in the right thigh.  The 
physical examination noted no cyanosis, clubbing, or edema.  
He complained of some pain on palpation in the right lower 
extremity.  The leg displayed full range of motion.  The scar 
on the upper thigh had no inflammation or elevation and there 
was no tenderness, ulceration, or breakdown of the skin.  The 
diagnosis was chronic right leg pain.  

The VA outpatient treatment records developed between August 
2002 and April 2004 included a report from September 2002 
which showed no gait disturbance and normal muscle tone and 
strength in the lower extremities.  In January 2003, he had a 
normal gait, intact sensation, and normal strength in the 
lower extremities.

After a careful review of the evidence of record, it is found 
that a higher rating is not established by the evidence.  The 
veteran was afforded a VA examination in November 2002 which 
showed a scar on the thigh, which was not inflamed or 
ulcerated.  He complained of pain and numbness in the right 
thigh.  However, no examination of the muscles was conducted.  
A neurological examination was also not performed.  In short, 
all that was shown was an asymptomatic scar and a complaint 
of pain of undetermined cause.

In February 2004, the RO requested another VA examination to 
ascertain whether there existed any muscle damage that might 
allow for a higher rating.  The veteran indicated that he 
could not attend the scheduled examination.  On February 19, 
2004, the RO asked the veteran to indicate when he could 
attend an examination.  No response was received.  

In this case, an additional examination was necessary in 
order to determine the current nature and degree of severity 
of the service-connected right thigh fragment wound 
residuals, such as any muscle damage or the size of the scar.  
This information is needed in order to determine entitlement 
to the benefit sought on appeal.  Unfortunately, even though 
given the opportunity to do so, the veteran failed to contact 
the RO to re-schedule the needed VA examination.  According 
to the Court of Appeals for Veterans Claims (CAVC), the duty 
to assist the veteran is not a "one-way street."  For 
example, when an accurate and comprehensive VA examination is 
found to be necessary in order to fully evaluate a claim, the 
veteran is required to cooperate with that examination.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Hayes v. Brown, 
5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  When a claimant fails to appear for a needed 
examination pursuant to a claim for a higher original award, 
38 C.F.R. § 3.655(b) dictates that the claim be decided on 
the available record unless the appellant has good cause for 
his failure to appear.  Given the lack of evidence showing 
that any criteria for a higher rating are met, and because 
good cause for failure to appear for the scheduled 
examination has not been shown, the Board finds that the 
preponderance of the available evidence is against the claim.

Fragment wound, back and buttocks

The veteran's service medical records demonstrate that the 
veteran suffered a fragment wound of the right thigh in 
August 1967.  There was a three-inch laceration that became 
infected.  However, there was no mention of any wound to 
either the back or the buttocks.

VA afforded the veteran an examination in November 2002.  He 
stated that he had low back pain that radiated into the legs.  
The objective examination noted some tenderness over the low 
back, with full range of motion, and negative straight leg 
raises.  The neurological examination was normal.  The 
diagnosis was chronic low back pain, status post injury while 
in service.

The VA outpatient treatment records developed between August 
2002 and April 2004 noted in September 2002 that he had 
denied any neurological complaints.  He displayed a normal 
gait and had normal muscle strength in the lower extremities.

After a careful review of the evidence, it is found that 
service connection for fragment wound residuals of the back 
or buttocks is not warranted.  While the VA examiner 
diagnosed chronic low back pain related to an inservice back 
injury, the objective service medical records do not 
demonstrate any injury to either the back or the buttocks in 
service.  He had sustained a right thigh shrapnel fragment 
wound, but the records pertaining to his treatment for this 
wound made no reference to any involvement of the back or 
buttocks.  Moreover, the October 1969 separation examination 
made no mention of any complaints concerning the back or the 
buttocks.  Therefore, while he may have current back pain, 
there is no evidence to show a relationship between these 
complaints and his period of service.  Additionally, no 
diagnosis has been made to account for the pain.

As noted above, VA sought another examination of the veteran, 
in part to determine whether he truly experienced underlying 
diagnosed disability that could be attributed to service.  
The veteran did not appear for the examination and no good 
cause for his failure to appear was shown.  Consequently, the 
Board is left to adjudicate this service connection claim on 
the available record.  38 C.F.R. § 3.655(b).  As noted above, 
no injury in service is indicated by the record, and no 
currently diagnosed disability to account for the veteran's 
pain has been shown.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
fragment wound residuals of the back or buttocks.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial evaluation in excess of 50 percent for the 
bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for fragment 
wound residuals of the right thigh is denied.

Service connection for fragment wound residuals of the back 
or buttocks is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


